Citation Nr: 0936372	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Albuquerque, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a February 2007 rating decision the RO reopened the 
Veteran's claim for service connection for PTSD.

3.  In that same February 2007 rating decision, the RO denied 
the Veteran's claim for service connection for PTSD.  That 
decision became final.

4.  Evidence on the issues received since the February 2007 
decision is neither cumulative nor redundant of the evidence 
of record and raises a reasonable possibility of 
substantiating the claims.

5.  There is no verified confirmation of the Veteran's 
claimed stressor to support his claim for service connection 
for PTSD.




CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the 
claims for entitlement to service connection for the issue of 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in April 2001, October 2005 and 
November 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159 (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in November 2008. In Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court also held that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  The Veteran 
was adequately notified of these matters by October 2005 and 
November 2008 correspondence.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  

The available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the Veteran.

New and Material Evidence Claim

In a rating decision dated December 2001, the RO denied the 
Veteran service connection for PTSD, noting that there was no 
evidence of an in service stressor.  The Veteran did not 
appeal the rating decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).  In October 
2006, the Veteran filed a request to reopen his claim for 
entitlement to service connection for PTSD based on new and 
material evidence submitted.  In February 2007, the RO 
reopened the Veteran's claim based on new and material 
evidence and denied the Veteran's claim based on the lack of 
an independent verification of the claimed stressor.  The 
Veteran did not appeal in a timely manner and the decision 
became final.  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The evidence added to the record since the February 2007 
rating decision includes a July 2008 examination, opinions by 
private psychologist, S.C., PH.D. and February 2009 buddy 
statements from a buddy who supervised the Veteran on the 
ship in question, the USS Beaufort, and from the former 
captain of the USS Beaufort.  The lay statements attest to 
the fact that the USS Beaufort ran aground in the Pacific.  
The Board finds this evidence is neither cumulative nor 
redundant of the evidence of record and that it raises a 
reasonable possibility of substantiating the claims.  
Therefore, the claims are reopened.  


Service Connection - Law and Regulations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in November 2008.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  It requested that he provide 
stressor information.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual Background and Analysis

In the present case, the Veteran alleges that he developed 
PTSD as a result of his ship, the USS Beaufort, running 
aground while pulling a tow in the Pacific Ocean in March 
1985.  He maintains that his duty station was in the engine 
room, and that while in Japanese waters, the ship struck a 
pinnacle.  The tow was drifting toward them, raising the 
concern that they would be struck and he would be trapped in 
the engine, and possibly die.  

In a February 2001 statement, the Veteran recalled falling 
when the ship ran aground, injuring his back, for which he 
was, at that time, seeking service connection  

In August 1999, the Veteran applied for service connection 
for a back disorder, alleging an injury in 1983.  

In support of his claim, the Veteran submitted statements 
from former ship mates.  In a December 2000 statement, B.F., 
a former shipmate recalled that the weather was rough and the 
Veteran lost his footing and hit his head.  

In a February 2009 statement, R. DeC. recalled servicing 
aboard the Beaufort with the Veteran.  He made no mention of 
any incident of the ship running aground.  

In a February 2009 statement, the former captain of the ship 
recalled the incident in November 1984 when the ship ran 
aground, bending the shaft and shearing off two of the 
propellers four blades.  The ship limped back to port to be 
repaired.   

In testimony provided during his June 2009 travel board 
hearing, the Veteran testified regarding the events that 
caused the Beaufort to run aground.  He related that after 
the incident, he did not seek any treatment, and that there 
were no injuries.  

Obtained from the United States Navy is an OPNAV report - A 
History of the USS Beaufort for the Year of 1985.  The report 
does not mention any incident of the ship running aground at 
any time that year, although it did note that from March 6 to 
13, 1985, the ship was docked for upkeep and outchop 
preparations.  ("Outchop" is a Navy term signifying the 
command has ended operational status, has turned over mission 
responsibilities to their relief command and is heading 
home.)  Further, a roster of the ship's crew was attached.  
B.F. who provided testimony on the Veteran's behalf in 
December 2000, was not listed on the roster.  

In the present case, the credibility of the Veteran and his 
ship mates is doubted.  The Veteran stated that he was not 
injured during the grounding event, yet in 2001, he sought 
service connection for a back disorder claiming it occurred 
when the ship ran aground in March 1985.  Years earlier, he 
alleged the back injury occurred in 1983.  During his 2009 
travel board hearing, he claimed not to have been injured at 
all during the grounding event.  His alleged ship mate, B.F., 
who provided written testimony, is not listed as a member of 
the crew of the ship.  The statement from the ship's captain, 
recalled the event to have occurred in November 1984.  
Curiously, the damage described by the ship's captain (a bent 
shaft and sheared propellers) was not minor, and would have 
been documented, and the captain probably relieved of his 
duties.  

In any event, despite the medical diagnosis of PTSD, the 
evidence is simply insufficient to support the Veteran's 
claim.  Inasmuch as the award of service connection for PTSD 
must be based not only on a medical diagnosis of PTSD, but on 
verified stressors, which are absent in this case, the claim 
is denied.


ORDER

New and material evidence have been submitted, the claim for 
entitlement to service connection for PTSD is allowed.

Entitlement to service connection for PTSD is denied.  



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


